AD 245B (CASDRev. 02118) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT C
                                             SOUTHERN DISTRICT OF                     '-'.I.   ~LJJ.J. 

                                                                                                                          NOV 05 2018
               UNITED STATES OF AMERICA 

                                     V.
              MANUEL VASQUEZ MEDINA (2)
                                                                                 Case Number:               3:18-CR-01127-GPC

                                                                              Maxine I Dobro
                                                                              Defendant's Attorney
REGISTRAnON NO.                      68078-298
o
THE DEFENDANT:
       pleaded guilty to count( s)           1 of the Indictment.
o     was found guilty on count(s)
      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                       Count
      21:841(A)(1) and 846; 21:853 and 18:982 - Conspiracy To Distribute Controlled Substances.                   1
      Criminal Forfeiture




     The defendant is sentenced as provided in pages 2 through                            4                of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

      Count(s)                                                                      dismissed on the motion ofthe United States.

IZI    Assessment: $100.00


       JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    Fine waived                    Forfeiture pursuant to order filed                                                            , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notiry the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              November 2, 2018 

                                                                              Date Of. Imposition OfS~~                        


                                                                                  e2.k
                                                                                                                                   3:18-CR-01127-GPC 

AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                  MANUEL VASQUEZ MEDINA (2)                                             Judgment - Page 2 of 4
CASE NUMBER:                3:18-CR-01127-GPC

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 25 months as to count 1.




 D	      Sentence imposed pursuant to Title 8 USC Section 1326(b).
         The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends the defendant be placed in a facility in the Western Region (So. Cal.)




         The defendant is remanded to the custody of the United States Marshal.

 D	      The defendant shall surrender to the United States Marshal for this district:
          D     at                            A.M.              on
          D
                   ------------------
                as notified by the United States MarshaL
                                                                     -------------------------------------

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of 

         Prisons: 

          IZI   on or before JANUARY 4, 2019 AT 9:00 A.M. 

          IZI   as notified by the United States MarshaL 

          IZI   as notified by the Probation or Pretrial Services Office. 


                                                         RETURN

 I have executed this judgment as follows:

         Defendant delivered on
                                  __________________________ to ______________________________


 at 	
        ------------------------ ,            with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL 




                                       By 	                  DEPUTY UNITED STATES MARSHAL



                                                                                                 3:18-CR-Ol127-GPC
      AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                    MANUEL VASQUEZ MEDINA (2)                                                                      Judgment - Page 3 of 4
      CASE NUMBER:                  3: 18-CR-01127-GPC

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13,1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o           substance abuse. (Check, if applicable.)
IZI         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
IZI
            Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.c. § 20901, et 

o	          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
       1)    the defendant shall not leave the judicial distriet without the permission of the court or probation officer: 

       2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

       3)    the defendant shall answer truthfully all inquiries by the probation offieer and follow the instruetions ofthe probation offieer; 

       4)    the defendant shall support his or her dependents and meet other family responsibilities; 

       5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

             reasons;
       6) the defendant shall notifY the probation ofticer at least ten days prior to any change in residence or employment;
       7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9) the defendant shall not associate with any persons engaged in eriminal activity and shall not associate with any person eonvicted ofa felony,
             unless granted permission to do so by the probation officer;
       10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
       11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12) the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the permission of
             the court; and
       13) 	 as directed by the probation officer, the defendant shall notii)' third parties of risks that may be occasioned by the defendant's criminal reeord or
             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
             with such notifieation requirement.



                                                                                                                                 3:18-CR-01127-GPC
AD 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:              MANUEL VASQUEZ MEDINA (2) 	                                            Judgment - Page 4 of 4
CASE NUMBER:            3:18-CR-01127-GPC

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. 	 Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. 	 Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
          Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
          or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
          revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.

     3. 	 Provide complete disclosure of personal and business financial records to the probation officer as
          requested.


     4. 	 Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
          comply with both United States and Mexican immigration law requirements.



II




                                                                                              3:18-CR-Ol127-GPC
